NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            04-OCT-2022
                                            07:54 AM
                                            Dkt. 17 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

   IN THE MATTER OF MAXIMO P. ESTEBAN TRUST DATED MAY 20, 1993


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (TRUST NO. 1TR121000204)


                ORDER GRANTING MOTION FOR DISMISSAL
      (By: Ginoza, Chief Judge, Wadsworth and Nakasone, JJ.)
           Upon review of Petitioner/Successor Trustee of the
MAXIMO P. ESTEBAN TRUST DATED MAY 20, 1993/Attorney-Appellee Gary
Y. Shigemura's September 14, 2022 "Motion to Strike Notice of
Appeal Filed July 2, 2022 Appealing a Portion of the Circuit
Court's Minute Order ROA DKT #875 MORD as Set Forth in Appellee's
Statement Contesting Jurisdiction in Civil Appeal Docketing
Statement ROA DKT 928 CA" (Motion), which we construe as a motion
to dismiss the appeal for lack of jurisdiction, the papers in
support, the record, and there being no opposition, it appears
that we lack appellate jurisdiction over Respondent-Appellant
Veronica Esteban's appeal from the Circuit Court of the First
Circuit's (circuit court) June 3, 2022 "Minute Order Re: Petition
to Sell 3007 Numana Road, Honolulu, Hawaii 96819, Filed on March
9, 2022" (Minute Order), because the circuit court has not
entered a final appealable order or judgment, and the Minute
Order is not independently appealable.
          Pursuant to Hawai#i Probate Rules (HPR) Rule 34,
appeals from proceedings arising under Hawai#i Revised Statutes
(HRS) Chapter 560 (Uniform Probate Code) are permitted only from:
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

a final judgment concluding the proceeding; an order that does
not finally end the proceeding, but is certified for appeal in
the manner provided by Hawai#i Rules of Civil Procedure (HRCP)
Rule 54(b); or an order certified for interlocutory appeal in
accordance with HRS § 641-1(b).
          Here, the circuit court has not entered a final
judgment, and it has not certified the Minute Order for appeal
under HRCP Rule 54(b) or HRS § 641-1(b). Therefore, the Minute
Order is not appealable under HPR Rule 34.
          Further, the Minute Order is not independently
appealable under the collateral-order doctrine or the Forgay1
doctrine, as it does not, respectively, resolve an important
issue completely separate from the merits of the action or
execute against an interest in real property. See Greer v.
Baker, 137 Hawai#i 249, 253, 369 P.3d 832, 836 (2016) (reciting
the requirements for appeals under the collateral-order doctrine
and the Forgay doctrine).
          Therefore, IT IS HEREBY ORDERED that the Motion is
granted, and the appeal is dismissed for lack of appellate
jurisdiction.
          DATED: Honolulu, Hawai#i, October 4, 2022.

                                           /s/ Lisa M. Ginoza
                                           Chief Judge

                                           /s/ Clyde J. Wadsworth
                                           Associate Judge

                                           /s/ Karen T. Nakasone
                                           Associate Judge




     1
         See Forgay v. Conrad, 47 U.S. 201 (1848).

                                       2